FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                   No. 15-10203
                 Plaintiff-Appellee,
                                               D.C. No.
                   v.                       2:13-cr-00148-
                                             JAD-GWF-2
 ALEXIS TORRES SIMON,
              Defendant-Appellant.              ORDER


                   Filed January 27, 2017


                          ORDER

THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel disposition in this case shall not
be cited as precedent by or to any court of the Ninth Circuit.